DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16, 18-25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (JP 6194067 – filed 06/27/2016).
JP 6194067 discloses an elevator display system comprising: a sensor (7) to acquire sensing data indicating condition of an inside of a cage of an elevator by photographing or detecting the condition of the inside of the cage (via phrase – “Further, when the door control device 7 determines that the person trying to get into the car is a wheelchair user, the door control device 7 further analyzes the video when the wheelchair user gets out of the car (or gets into the car). By doing so, it also has a function of discriminating whether the position of the wheelchair is not more than a certain amount to the left or more than the right from the reference position.”); 
a mirror display (6) arranged in the cage on a side opposite to an elevator door (figure 1), the mirror display functioning in a first state of being a mirror by displaying an image based on predetermined image data and functioning in a second state of being an image display by displaying an image based on display image data other than the predetermined image data (abstract);

an in-cage condition judgment process of judging condition of a user in the cage from the sensing data and outputting user information regarding the condition of the user (via phrase – “The elevator control device 20 includes a wheelchair user boarding determination unit 21, a wheelchair user call determination unit 22, a display control unit 23, and the like as various functions, and a storage unit 30 as a storage medium”);  
and a display control process of outputting a control signal requesting generation of the predetermined image data for setting a display state of a whole or part of a display surface of the mirror display to the first state or a control signal requesting generation of the display image data for setting the display state to the second state based on the user information (via phrases - “The mirror type display 6 includes a transmission type liquid crystal display 6c having a transmission type mirror (for example, a half mirror) 6a and a backlight 6b. The mirror type display 6 displays and outputs the supplied image through the liquid crystal display 6c and the transmission type mirror 6a using the backlight 6b as a light source. At that time, it is possible to give the viewer a visual effect that the video can be seen floating in the transmissive mirror 6a.”) and (“The mode switching function B is a function that immediately switches from the video display mode to the mirror mode when it is determined by the wheelchair user boarding determination unit 21 that there is a wheelchair user getting into the car from the hall side is there”); 

	JP 6194067 discloses the elevator display system, wherein the first state is a State in which power of the mirror display is off (via phrase – “A visual effect can be given to the viewer so that the video can be seen from the inside, while it can be used as a mirror when the power is turned off.”)
JP 6194067 discloses the elevator display system, wherein the program which, when executed by the processor, further performs setting the mirror display to the first state at least for a period m which the elevator door is open in a case where the wheelchair user exists m the cage and the wheelchair user is facing the mirror display (abstract).
	JP 6194067 discloses the elevator display system, wherein the program which, when executed by the processor, further performs an exit floor registration process in which the user registers an exit floor, the in-cage condition judgement process includes acquiring identification information on the wheelchair user, and the user information includes exit floor information acquired in the exit floor registration process, the judgement information indicating whether or not the wheelchair user is facing the mirror display, and the identification information on the wheelchair user in a form of being associated with each other (abstract; and via  “When the elevator control device 20 confirms that 
JP 6194067 discloses the elevator display system, wherein the display control process includes setting the mirror display to the first state at least for a period in which the elevator door is open in a case where the wheelchair user exists in the cage, the wheelchair user is facing the mirror display, and the wheelchair user arrives at the exit floor ( see Claims – “The display control means, when it is determined by the second determination means that there is a call registration by a wheelchair-dedicated landing button on a certain floor, when or before the door opens on the floor. The elevator control device according to claim 1, wherein switching from the first mode to the second mode is performed.”)
JP 6194067 discloses the elevator display system, wherein the exit floor registration process is performed through one of a first unit arranged for a general user and a second unit arranged for a wheelchair user, the first in and the second unit being separated from each other, and control in the display control process is performed while only an exit floor is inputted through the second unit by the wheelchair user (figure 1 – operation panels (1) and (2)).
JP 6194067 discloses the elevator display system, wherein the program which, when executed by the processor, further performs an operation mode acquisition process of generating operation mode information on the elevator, the in-cage condition judgement process operates when the operation mode information indicates a wheelchair operation mode as an operation mode m a case where the wheelchair user exists m the cage, and does not operate when the operation mode information indicates an operation mode other than the wheelchair operation mode, and 

JP 6194067 discloses the elevator display system, wherein the display image generation process includes making a part of the mirror display an image based on content in a case where the display control process includes judging that the mirror display is set to the first state when the wheelchair user exits from the cage (figures 7-8; and via Phrases – “Third Display Switching Example FIG. 7 shows a third display switching example. In the video display mode, the display control unit 23 displays the image such as signage in the entire area in the video display mode. However, in the mirror mode, a part of the mirror type display 6 is mirrored. The image displayed on the mirror type display 6 is reduced so that it can be used as …   According to the third display switching example, the wheelchair user can use a part of the mirror type display 6 (for example, the lower half of the region) as a mirror in the mirror mode, and is not a wheelchair user. If the person is in the car, the person other than the wheelchair user should continue to view the video of the signage etc. reduced in a part of the mirror type display 6 (for example, the upper half area). Can do. When switching to the mirror mode, the size of both the mirror and the video is reduced. However, compared to the above-described second display switching example, the mirror-type display 6 has the original good quality mirror and video. it can.”) 

JP 6194067 discloses the elevator display system, further comprising a database that stores the content, including a material being a still image, motion video, graphics, a character string or a figure and formed of the material and arrangement information on the material, and playback timing information indicating timing of displaying the content on the mirror display, wherein the display image generation process includes supplying display image data based on the content acquired from the database to the mirror display with timing based on the playback timing information (via Phrases – “Some elevators are equipped with a display device that plays videos such as guidance and advertisements to people in the car.”  “In addition to the general display as described above, there is a display equipped with a mirror type display on the back of the car. The video reproduction device 8 is a device that reads and reproduces moving image information such as guidance and advertisement from a recording medium. The reproduced video is supplied to the mirror type display 6 through the display control device 9, for example. Note that the reproduced video may be directly supplied from the video reproduction device 8 to the mirror type display 6 under the control of the display control device 9.”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 6194067.
JP 6194067 is discussed above. JP 6194067 does not disclose color on the mirror display nor provide current floor information relating to the current cage position.
Official Notice is taken with respect to it being well known in the art to provide color change on a display as an indication of a change in state.  It is merely a design choice.
Official Notice is taken with respect to it being well known in the art to display information in the elevator relating to the current position of the elevator.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the well known teachings with JP 6194067, because the teachings provide a visual indication of a change in state, including a position of the elevator.  







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
1/27/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837